                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Manuel Garcia Zapata,         )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:18-cv-00007-RJC-DCK
                                      )
                 vs.                  )
                                      )
             Lyft, Inc.,              )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 5, 2019 Order.

                                               February 5, 2019
